DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
15. The system of claim 9, wherein each of the initiated calls includes an originating side and a terminating side, and wherein a call detail record is generated for one or both of the originating side and the terminating side.
16. The system of claim 9, wherein the predetermined time period is one day.  

Allowable Subject Matter
2.	Claims 1, 5-12, 15-17 and 19-21 are allowed.
	Ko et al.  (US 20150280973) teaches a one or more call detail records associated with a set of wireless communication devices of a wireless communication network is received. A set of information within each of the one or more call detail records is compared to a baseline statistical model. The baseline statistical model identifies a normal operating state of the wireless communication network. At least one outlier call detail record in the one or more call detail records is identified based on the comparison. The at least one outlier call detail record indicates that at least one wireless communication device associated with the at least one outlier call detail record experienced one or more service issues.
Tofighbakhsh et al. (US 20200186449) teaches call detail record(s), particular fields within call detail record(s), such as a call connection status, a call disposition code, etc., a number of 
Morad et al. (US 20160135067) teaches indicators calculated from the CDR data such as dropped calls rate, repeat calls, out of service rate, CDR-based sector pair usage scores, CDR-based subscriber movement scores, and the like.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “call detail record for each of the calls initiated on the LTE communication network; aggregating, by the server, the call detail records generated over a predetermined time period to provide an aggregated call detail record; calculating, by the server, the call set up failure rate for the calls from the aggregated call detail record; and adjusting, by the server, one or more parameters of the LTE communication network when the call set up failure rate is above a threshold to reduce the call set up failure rate;  wherein a call set up process for the initiated calls includes an attempt stage, a pre-alerting stage, and an alerting/ringing stage, and wherein the call set up failure rate is a measure of the initiated calls that failed during the attempt and pre-alerting stages of the call set up process; wherein the call set up failure rate excludes the initiated calls that ended after the pre-alerting stage of the call set up process; wherein: the call set up failure rate is calculated according to: call set up failure rate = total number of call failures/total number of calls initiated on the LTE communication network, and the total number of call failures is calculated according to: total number of call failures = total number of calls initiated on the LTE communication network - (total number of calls answered + 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641